*529Opinion by
Lawrence, J.
In accordance with stipulation of counsel that certain items of the merchandise consist of speedometers and parts thereof similar in all material respects to the merchandise the subject of Industrial Operations, Inc. v. United States (30 Cust. Ct. 82, C. D. 1500), except that the speedometers and parts thereof in the cited case were designed and intended for use as parts of motorcycles whereas those at bar are intended for use as parts of automobiles, the claim of the plaintiffs was sustained.